Case 2:19-mj-00366-MAT Document 1 Filed 08/05/19 Page 1 of 5
      Case Case
           3:19-cr-00054-MCR★ SEALED★
                2:19-mj-00366-MAT      Document
                                   Document     3 Filed
                                            1 Filed     05ノ 21/19
                                                    08/05/19  PagePage
                                                                   2 of 5l of4




            IN TⅡ E     UNITED STATES DISTRICT COURT FOR TIIE
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVIS10N
UNITED STATES OF AVIERICA
                                                       SEALED
V。                                                     INDICTMENT

MARK DoSCHNEIDER                                        J:tr-*5af,rrr
THE CTRAND JIRY CIIARGES:

                                      COIINT ONE
        Bctwcen on or about October l,2007,and on or about Scptcmber 30,2016,

in thc Northem E)istrict ofFlorida and elsewhere,the defendant,

                                MARKD. SCHNEIDER,

did   willfully   attempt to evade and defeat the payment of a tax due and owing by

him to the United States of America in the amount of approximately $213,070 by

failing to pay said tax to the Intemal Revenue Service, by concealing and

attempting to conceal from the Intemal Revenue Service the nature, Iocation,

ownership, and extent of his income and assets, by submitting false and

fiaudulently executed documents to the Intemal Revenue Service and his

employer, by submitting a false and fictitious instrument to the Internal Revenue

Service, and by other means.
                                                     Retumsd h open coun punuant to Rute 6(0


             ubΨ ■ れ
                                       雌
                                       °                i Lt'r1
       卜dCa上 町
                 'Pホ
   Case Case
        3:19-cr 00054-MCR★ SEALED★
             2:19-mj-00366-MAT      Document
                                Document     3 Filed
                                         1 Filed     05/21/19
                                                 08/05/19 PagePage
                                                               3 of 25 of4




      In violation of Title 26, United States Code, Section 7201.

                                   COIJNTTWO

      Between on or about February 1,2008, and on or about September 30,2016,

in the Northern District of Florida and elsewhere, the defendant,

                             MARKD. SCHI\EIDER,

did comrptty endeavor to obstruct and impede the due administration of     tle

intemal revenue laws, with rqspect to assessment and collection proceedings of the

Intemal Revenue Service, by various means, including, but not limited to,

submitting a Form 1040 fraudulently claiming a$231,517 refund ssnding

tlreatening and frivolous communications to his employer not to comply with the

Intemal Revenue Service, submitting a false and fictitious instrument to the

Internal Revenue Service, and attempting to interfere with compliance to a grand

jury subpoena.

      In violation of Title 18, United States Code, Section 7212(a).

                                 COT]NT THREE

      On or about June 17,2014, in the Northem Dishict of Florida and

elsewhere, the defendant,

                             MARKD.SCHNEIDE&

did knowingly, willfully, and with intent to defraud utilize interstate colnmerce,

including the use of the mails, to transmit, transport, ship, move, transfer, and
                                           2
       Case Case
            3:19-cr-00054-MCR'SEALED★  Document
                 2:19-mj-00366-MAT Document     3 Filed
                                            1 Filed     05/21/19
                                                    08/05/19 PagePage
                                                                  4 of 35 of4




attemptto do so,to,■ om9 and throuま the unitcd States,a false allld flctitious

ins― ert           nalnCly,an lntemational Promissory Note,in■   le nmomtof

$178,866.00,appearmg,represcnting,purporting,and∞ ntriving through schcme

alld artince to be an actual security and ttnancialins― ent issued under娠

au■ ority ofthe United States,a foreign goverrmlent a State and other political

subdivision ofthe l」 nited States,and an organization・


              In宙 olation ofTide 18,Umtcd States Code,Sections 5 14(→ (3)and

3581(b)(2).




                                 CRIMINAL FORFEI口 URE

              The allcgations contained in Count Thκ e ofthis lndicment are hereby

rcallcgcd and incorporatcd by reference for the purpose ofalleging forfeiture to the


United States pursuant to dle provisions ofTitle 18,United States Code,Sections

492,982(→ (a and 981(→ (1),and Tide 28,United States Code,Section 2461● ).

              Upon the convlction on the宙 olatioll alleged in Count Thec ofthis

lndicme軋 the defendant

                                   MARK DoSCHNEIDER9
shall forfeit to the United States,pursuantto Tide 18,Unitcd States Code,Sections


982(→ (2)and 981(→ (1)(C),and Tide 28,United States Codc,Section 2461(c),any

and all property,real or personal,mvolved in the aforenlentioned offensc and all

                                                               olation.
propett traCeablc to such propett as a result Ofsuch宙
                                        3
            9-cr-00054-MCR★
         Case
   Case 3:■                 SEALED★
              2:19-mj-00366-MAT      Document
                                 Document     3 Filed
                                          1 Filed     05/21/19
                                                  08/05/19 PagePage
                                                                5 of 45                of4




       If   any of   tle property   described above as being zubject to forfeiture

pursuant to Count Three ofthis        Indictnent    as a result   ofany act or omission of

any defendant:

               i.      caonot be looated upon the exercise ofdue diligence;

               ii.     has been transfened or sold to, or deposited with, a third person;

               iii.    has been placed beyond the      jurisdiction of this Court;

               iv.     has been substantially diminished in value; or

               v.      has been commingled      with other property that cannot be divided

                       without difficulty,

the United States shall be entitled to forfeitwe of substitute properly up to the

value of the properly zubject to forfeiture under the provisions of Title 21, United

States Code, Section 853(p), which is incorporated by reference in           Title   18, United


States Code, Sections 982 and 981, and Title 28, United States Code, Section

2461(c).

                                             A lRUE BILL:

                                        ledaclod per privocy policy

                硼      FE




                                                4
